IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

JOSHUA DANIEL QUARTIER,

             Appellant,

 v.                                                   Case No. 5D18-939

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed October 12, 2018

Appeal from the Circuit Court
for Volusia County,
Kathryn D. Weston, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.

PER CURIAM.

      We affirm the order revoking Appellant’s community control and the resulting

judgment and sentence following an open plea. However, we remand for the trial court

to correct a clerical error in the order to reflect that Appellant admitted to violating
Condition 16 of his community control. 1 The order presently under review shows a

Condition 24 violation, which was never alleged.

      AFFIRMED; REMANDED with directions to enter a corrected order of revocation
of community control consistent with this opinion.


COHEN, C.J., WALLIS and LAMBERT, JJ., concur.




       1  The affidavit of violation alleged a Condition 15 violation. However, this too
appears to be a clerical error as the factual allegations contained in this paragraph of the
affidavit alleging the violation are substantively consistent with a violation of Condition 16
of community control for Appellant failing to remain at his approved residence during
specified times.


                                              2